Citation Nr: 1042438	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  05-36 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for 
hidradenitis suppurativa (boils and abscesses).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from April 1966 May 1968.

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands in January 2008 and February 2010.  This 
matter was originally on appeal from a December 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.

In November 2007, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran's service-connected hidradenitis suppurativa does 
not affect 20 to 40 percent of the entire body or 20 to 40 
percent of exposed area; it does not require systemic therapy 
such as corticosteroids or other immunosuppressive drugs.

2.  A 2-centimeter diameter depressed scar approximately 0.5 
centimeters deep and 3.14 centimeters squared (9.85 centimeters) 
in the area of the lower sacrum is deep, most likely attached to 
underlying structure, and mildly tender.  

3.  The remaining scars related to the Veteran's hidradenitis 
suppurativa do not exceed six square inches (39 square 
centimeters) and are not unstable, painful on examination due to 
scarring, or cause limitation of motion.   


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for the Veteran's hidradenitis suppurativa and associated 
scars have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 7819-7806 (2010).

2.  The criteria for a separate 10 percent evaluation for 2-
centimeter diameter scar in the area of the lower sacrum have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.14, 4.118, Diagnostic Codes 7802, 4804 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

Pursuant to the Board's January 2008 Remand, the Appeals 
Management Center (AMC) obtained all records from St. Louis VA 
Medical Center (VAMC), requested medical and adjudication records 
from the Social Security Administration (SSA), afforded the 
Veteran VA examinations for the issue on appeal, readjudicated 
the Veteran's claims under provision of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) as discussed in more detail below, and issued a 
Supplemental Statement of the Case (SSOC).  Pursuant to the 
Board's February 2010 Remand, the AMC scheduled VA examinations 
to ascertain the severity of the Veteran's hidradenitis 
suppurativa and issued an SSOC.  Based on the foregoing actions, 
the Board finds that there has been compliance with the Board's 
January 2008 and February 2010 Remands.  Stegall v. West, 11 Vet. 
App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the VCAA, the United States Department of 
Veterans Affairs (VA) has a duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to increased rating claims, section 5103(a) requires 
the Secretary, for increased-rating claims, to notify the 
claimant that to substantiate such a claim the claimant should 
provide or ask the Secretary to obtain medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the claimant's 
employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-
80 (Fed. Cir. 2009) (Vazquez-Flores II); Vazquez-Flores v. 
Shinseki, 22 Vet.App. 37, 43 (2008) (Vazquez-Flores I). 

VA has met all statutory and regulatory notice and duty to assist 
provisions.  Letters dated in January 2004 and January 2008 fully 
satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 
19 Vet. App. at 473.  Together, the letters informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence, as well as how VA determines disability 
ratings and effective dates.  The January 2008 letter 
specifically advised the Veteran that he should tell VA about or 
give to VA that may affect how VA assigns a disability evaluation 
included statements from employers as to job performance, lost 
time, or other information regarding how his condition affects 
his ability to work. 
 
Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Although that was not done 
in this case, the Board finds that this error was not prejudicial 
to the appellant because the actions taken by VA after providing 
the notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim and given ample time to respond, but the AOJ also 
readjudicated the case after the notice was provided.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the AOJ's initial adjudication, 
this timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the claim 
by the AOJ).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this appeal 
as the timing error did not affect the essential fairness of the 
adjudication.  

The Veteran's service treatment records, VA medical treatment 
records, identified private medical records, and Social Security 
Administration (SSA) records have been obtained to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, relevant 
to the issues decided herein, is available and not part of the 
claims file.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The Veteran was 
accorded VA examinations in May 2004, July 2009, and April 2010.  
38 C.F.R. § 3.159(c)(4).  The April 2010 VA examiners addressed 
the severity of the Veteran's hidradenitis suppurativa in 
conjunction with a review of the claims file and physical 
examination of and interview with the Veteran.  

There is no objective evidence indicating that there has been a 
material change in the severity of the Veteran's service-
connected hidradenitis suppurativa since he was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 11-
95.  The April 1020 VA examination reports are thorough and 
supported by VA outpatient treatment records.  The examinations 
in this case are adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The Veteran is appealing the original assignment of a disability 
evaluation following an award of service connection for 
hidradenitis suppurativa.  As such, it is not the present level 
of disability which is of primary importance, but rather the 
entire period is to be considered to ensure that consideration is 
given to the possibility of staged ratings; that is, separate 
ratings for separate periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Initially, the Board notes that according to Stedman's Medical 
Dictionary, 27th Edition (2000), p. 821, hidradenitis suppurativa 
is a chronic suppurative folliculitis of apocrine sweat-gland-
bearing skin of the perianal, axillary, and genital areas or 
under the breasts, developing after puberty and producing 
abscesses or sinuses with scarring.  

The Veteran's service-connected hidradenitis suppurativa has been 
rated 10 percent disabling pursuant to 38 C.F.R. § 4.118, 
Diagnostic Codes 7819-7806.  Hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen.  38 C.F.R. § 4.27 (2010).  

Under Diagnostic Code 7819, benign skin neoplasms are to be rated 
as disfigurement of the head, face, or neck (Diagnostic Code 
7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), 
or impairment of function.

Under DC 7806, disorders of the skin will be rated as follows:  
More than 40 percent of the entire body or more than 40 percent 
of exposed areas affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive drugs 
required during the past 12-month period will result in a 60 
percent evaluation.  20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas affected, or; systemic therapy such 
as corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, during 
the past 12-month period will result in a 30 percent evaluation.  
At least 5 percent, but less than 20 percent, of the entire body, 
or at least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for a 
total duration of less than six weeks during the past 12-month 
period will result in a 10 percent evaluation.  Less than 5 
percent of the entire body or less than 5 percent of exposed 
areas affected, and; no more than topical therapy required during 
the past 12-month period will result in a non compensable 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7806.

During the pendency of this appeal for an increased rating, the 
schedule of ratings for the skin was amended as of October 23, 
2008.  However, the revisions are applicable to claims received 
by VA on or after October 23, 2008.  See 73 Fed. Reg. 54,708 
(Sept. 23, 2008).  The Federal Register's paragraph addressing 
the applicability date of the new regulation specifically states:

This amendment shall apply to all applications for 
benefits received by VA on or after October 23, 2008.  
A Veteran whom VA rated before such date under 
diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 
of 38 CFR 4.118 may request review under these 
clarified criteria, irrespective of whether his or her 
disability has worsened since the last review.  The 
effective date of any award, or any increase in 
disability compensation, based on this amendment will 
not be earlier than the effective date of this rule, 
but will otherwise be assigned under the current 
regulations regarding effective dates, 38 CFR 3.400, 
etc.

In the present case, the Veteran's application for service 
connection was received in December 2003, before the effective 
date of the amendment.  In such circumstances, only the previous 
criteria applies as discussed above in the Federal Register as 
the Veteran has not requested review under the new criteria.  

Under Diagnostic Code 7800 (disfigurement of the head, face, or 
neck), with visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired sets 
of features (nose, chin, forehead, eyes [including eyelids], ears 
[auricles], cheeks, lips), or with six or more characteristics of 
disfigurement will be rated as 80 percent disabling.  With 
visible or palpable tissue loss and either gross distortion or 
asymmetry of two features or paired sets of features (nose, chin, 
forehead, eyes [including eyelids], ears [auricles], cheeks, 
lips), or with four or five characteristics of disfigurement the 
disability will be rated at 50 percent.  With visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
[including eyelids], ears [auricles], cheeks, lips), or with two 
or three characteristics of disfigurement the disability will be 
rated at 30 percent.  With one characteristic of disfigurement 
the disability will be rated at 10 percent.  38 C.F.R. § 4.118, 
Diagnostic Code 7800.

The eight characteristics of disfigurement are:  skin indurated 
and inflexible in an area exceeding six square inches; underlying 
soft tissue missing in an area exceeding six square inches; skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc) in an 
area exceeding six square inches; skin hypo or hyperpigmented in 
an area exceeding six square inches; scar adherent to the 
underlying tissue; surface contour of scar elevated or depressed 
on palpation; scar at least one-quarter inch in length; or scar 
five or more inches in length.  38 C.F.R. § 4.118, Diagnostic 
Code 7800, Note (1).

Scars, other than of the head, face, or neck, are to be rated 
under Diagnostic Codes 7801 to 7805.  

Under Diagnostic Code 7801, for scars that are deep or cause 
limited motion, a 10 percent evaluation is assignable when the 
area or areas exceed six square inches (39 square centimeters).  
A 20 percent evaluation is assignable when the area or areas 
exceed 12 square inches (77 square centimeters).  38 C.F.R. § 
4.118, Diagnostic Code 7801.  Scars in widely separated areas, as 
on two or more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and combined in 
accordance with 38 C.F.R. § 4.25 of this part.  A deep scar is 
one associated with underlying soft tissue damage. 38 C.F.R. § 
4.118, Diagnostic Code 7801, Note (1), (2).

Under Diagnostic Code 7802, for scars that are superficial and do 
not cause limited motion, a 10 percent evaluation is assignable 
for area or areas of 144 square inches (929 square centimeters) 
or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802.  Scars in 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 4.25 
of this part.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7802, Note (1), (2).

Under Diagnostic Code 7803, a 10 percent evaluation is assignable 
for scars that are superficial and unstable.  38 C.F.R. § 4.118, 
Diagnostic Code 7803.  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the scar.  
A superficial scar is one not associated with underlying soft 
tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7803, Note (1), 
(2).

Under Diagnostic Code 7804, a 10 percent evaluation is assignable 
for scars that are superficial and painful on examination.  38 
C.F.R. § 4.118, Diagnostic Code 7804.  A superficial scar is one 
not associated with underlying soft tissue damage.  A 10 percent 
evaluation will be assigned for a scar on the tip of a finger or 
toe even though amputation of the part would not warrant a 
compensable evaluation.  (See 38 C.F.R. § 4.68 of this part on 
the amputation rule.)  38 C.F.R. § 4.118, Diagnostic Code 7804, 
Note (1), (2).

Under Diagnostic Code 7805, other types of scars will be rated 
based on limitation of function of affected part.  38 C.F.R. § 
4.118, Diagnostic Code 7804.

The Veteran filed his claim for service connection for boils and 
abscesses in December 2003.  

In June 2004, the Veteran underwent VA skin disease examination 
conducted by Dr. Fung.  The Veteran reported a history since 1967 
of boils, cysts of face, armpits, groin, and buttocks which were 
painful and flared up two to three times a month; he reported 
that treatment was antibiotic cream, oral antibiotics, and 
incision and drainage procedures.  Physical examination 
demonstrated two cystic nodules on face (one of either cheek) and 
a large cystic nodule on right chest.  Assessment was 
hidradenitis suppurativa - common condition that happens in many 
people regardless of occupation.  An addendum by Dr. Fung noted 
that the Veteran also complained of a deep scar on his lower back 
that he felt contributed to his lower back pain.  The scar was 
noted to be 4 centimeters wide and 2 centimeters deep.  The 
examiner noted that the scar might or might not be related to the 
Veteran's lower back pain and radiating pain into legs.

In November 2005, the Veteran underwent dermatology consultation 
with Dr. Hornstra who noted a history of multiple cysts, status 
post multiple surgeries on groin as well as history of cyst on 
superior gluteal cleft likely a pilonidal cyst status post 
excision.  Dr. Hornstra noted that the Veteran had a new cyst in 
left axilla and chest.  Physical examination demonstrated 
multiple linear and ice pick scars on face; three to four small 
(4 to 5 millimeter) cysts and paired comedones on his chest; 
well-healed deep scar superior gluteal cleft; a 1-centimeter, 
non-erythematous cyst of left axilla, multiple scars from 
previous excisions and paired comedones and small cysts on lower 
extremities.  Assessment was multiple cysts likely secondary to 
hidradenitis suppurativa.  Cleocin lotion was prescribed.

In May 2008, the Veteran underwent dermatology consultation with 
Dr. Jassim.  The Veteran reported abscesses in groin, axilla, and 
face for many years and surgery to drain abscesses.  Physical 
examination demonstrated about 50 acne scars on face, lower back 
draining tract midline upper gluteal cleft with surgical scar, 
buttocks, scrotum, inner thigh about 25 subcutaneous nodules with 
draining tracts and bilateral axilla about 3 subcutaneous nodules 
without draining tracts.  Assessment was severe hidradenitis.  
Dr. Jassim noted that he and the Veteran discussed prescription 
options:  topicals, oral antibiotics, intralesional Kenelog, 
injectable tumor necrosis factor, accutane, and surgical incision 
and that the Veteran elected for topicals and oral antibiotics.

In July 2008, the Veteran was seen for appointment by Dr. Nunley 
with complaints of abscesses in groin, axilla, and face for many 
years.  Physical examination demonstrated approximately 50 deep 
acne scars, a 1.5-centimeter nodule on the upper mid back and 
about three subcutaneous nodules without draining tracts on the 
bilateral axilla.  

In July 2009, the Veteran underwent VA examination.  The 
examiner, Dr. Haque, noted that in recent years, the Veteran had 
not had any active lesions in his axillae, in the scalp, upper 
extremities, trunk, or lower extremities but had been having 
active lesions in the groin and over the hips from time to time.  
Dr. Haque noted that at the Veteran's last visit to dermatology, 
just days before, he had only one lesion in the perineal region 
on the right side.  Dr. Haque noted that the Veteran was on 
doxycycline 100 mg twice a day on a regular basis, used 
Dermacerin topical cream on the affected areas on a daily basis, 
used mupirocin 2% locally on lesions, had hydrocortisone 1% cream 
to apply to such lesions sparingly three times a day, used 
bacitracin with plymyxin ointment twice a day, and used benzoyl 
peroxide 10% wash for washing the areas from time to time.  Dr. 
Haque noted that the Veteran had alcohol swabs for cleaning the 
lesions. 

Physical examination demonstrated scalp, face, ears, bilateral 
axillae, bilateral upper extremities, trunk, bilateral lower 
extremities were free of lesions.  The Veteran had one active 
area in the right groin from where pus had come out, and there 
was a 0.5-centimeter by 0.5-centimeter shallow depression.  The 
Veteran had cleaned the area with one of the washes that he had.  
There was a 10-centimeter by 10-centimeter area of the skin 
surrounding the lesion which was somewhat erythematous.  No other 
active lesions were seen in the groin or over the buttocks.  Dr. 
Haque noted that the Veteran had significant surgeries performed 
twice for the problem; one surgery was in the area of the anal 
cleft.  There was a 7-centimeter scar starting from the coccygeal 
area extending into the anal cleft.  The scar was noted to be 
irregular, the widest area about 1 centimeter wide.  Total 
surface area was approximately 7 centimeters.  The other scar was 
over the left buttock, an irregular scar, approximately 9 
centimeters long and variably wide, the widest area was 
approximately 1 centimeter.  The total surface area of both scars 
was noted to be less than 1 percent of the total surface area of 
the whole body skin surface.  Both scars were noted to be similar 
in structure, nontender, and moderately adherent.  The texture of 
the skin surrounding the scars was noted to be irregular, but not 
atrophic, shiny or scaly.  The scars were noted to be stable, not 
elevated or depressed, and superficial and not deep.  There was 
no evidence of inflammation, edema or keloid formation.  The 
color of the scar was minimally darker than the color of the 
surrounding skin.  There were no specific areas of induration or 
inflexibility of skin surrounding the scar.  Dr. Haque noted that 
the scar did not limit motion or affect activities of daily 
living.  Dr. Haque also noted that the scars would be disfiguring 
if exposed, but that the scars were over a regularly-covered 
area.

Diagnosis rendered was chronic hidradenitis suppurative with 
scars over the left hip and gluteal cleft areas.

In April 2010, the Veteran underwent two VA examinations, a 
dermatology examination conducted by Dr. Hornstra and a scars 
examination by Dr. McGraw.  At the time of the April 2010 
examination, the Veteran stated that his hidradenitis was flared 
up.  There was no recent history of corticosteroids or other 
immunosuppressive medications.  

Physical examination demonstrated a 6-centimeter oval shaped area 
with induration and multiple superficial erosions on buttocks on 
inferior surface below anus.  There was minimal drainage and no 
large draining sinuses.  There were no active lesions on inguinal 
folds or scrotum.  Zero percent of body surface area was involved 
in exposed areas and less than one percent of body surface area 
was involved in unexposed areas.   

Dr. Hornstra diagnosed hidradenitis, noted that the flare was 
currently on buttocks, and opined that that it affected less than 
one percent of body surface area.

Dr. McGraw noted that the Veteran had a long history of 
hidradenitis and had required multiple incisions and drainages.  
The Veteran reported that scars resulting from hidradenitis 
caused some symptomatology of mild itching, that he treated the 
scars occasionally with an antibiotic ointment or a Vaseline 
ointment, and that he occasionally used topical cortisone cream 
for itching.  Dr. McGraw noted that the Veteran reported that the 
scars themselves were sometimes tender with flare-ups.  Dr. 
McGraw stated that he believed that the tenderness pertained more 
to the flare-ups of the hidradenitis underlying the scars.  Dr. 
McGraw stated that the scars themselves caused no functional 
impairment regarding activities of daily living.  

Physical examination demonstrated some prominent scarring on the 
lower sacral area and into the superior end of the gluteal 
crease.  There were essentially three scars that were lined up in 
a continuous fashion.  In the lower sacrum in the midline was a 
curvilinear 5-centimeter scar that ran into the superior end of 
the gluteal crease followed inferiorly by a 2-centimeter diameter 
depressed scar approximately 0.5 centimeters deep and the area of 
this round, depressed scar would be 3.14 centimeters squared 
(9.85 centimeters).  Inferior to that and leading further into 
the superior gluteal crease above the anus was another linear 3-
centimeter scar.  Dr. McGraw noted that the 5-centimeter scar and 
the 3-centimeter scar (on either side of the round depressed scar 
in the middle) were superficial, not inflamed, mildly tender, 
with no skin breakdown.  The 2-centimeter diameter depressed scar 
was deep, also mildly tender, but not inflamed.  There was no 
skin breakdown.  Dr. McGraw stated that that one felt as though 
it was attached to underlying structure unlike the linear scars 
adjacent to it.   

On the left buttock, there were two scars that formed an "X" 
which were both linear.  One was 6 centimeters and the other was 
7 centimeters.  Both were superficial, nontender, not inflamed, 
nonadherent to underlying structure, and there was no area of 
skin breakdown.  There was some thickening of the skin around, 
but Dr. McGraw opined that the thickening was more related to the 
hidradenitis itself and not from the particular scars.

In the inferior gluteal area, inferior to the anus on either side 
of the midline, were numerous (too numerous to count) 2-
millimeter diameter scars which were more likely than not related 
to previous areas of spontaneous drainage and not related to 
incisions.  The area was slightly tender but not inflamed and the 
scars were superficial with no skin breakdown.  There was no 
adherence to underlying soft tissue.

In the Veteran's inguinal area, he had a 2-centimeter linear scar 
in the right anterior lower inguinal area adjacent to the scrotum 
and on the left side was a similar 2-centimeter linear scar 
running up into the base of the scrotum.  Both scars were mildly 
tender, but they were not inflamed or adherent to underlying 
structures.  There was no skin breakdown on these scars or any of 
the other scars.  There was no loss of function as the scars did 
not cross any joint lines.  The Veteran's axillary areas appeared 
to be free of any scarring.  

Diagnosis rendered was multiple scars of the gluteal area and 
inguinal area secondary to hidradenitis and its treatment.

The evidence does not support a rating in excess of a 10 percent 
disability evaluation for any period of time covered by this 
appeal.  While the Veteran does have recurrent hidradenitis 
suppurativa, it does not encompass at least 20 percent of the 
entire body or 20 percent of exposed areas affected, or require 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for its control, so an evaluation in 
excess of 10 percent under the provisions of Diagnostic Code 7806 
is not warranted.  

In evaluating the Veteran's claim under the criteria for scars, 
the Board notes that Diagnostic Code 7800 does not assist the 
Veteran in obtaining a higher disability evaluation as there is 
no indication that the Veteran's hidradenitis suppurativa has 
caused disfigurement of the head, face, or neck.  

Although physical examination in November 2005 demonstrated 
multiple linear and ice pick scars on face, these have not been 
related to the Veteran's hidradenitis suppurativa.  To the 
contrary, in May 2008, Dr. Jassim indicated that physical 
examination demonstrated about 50 acne scars on face.  
Hidradenitis suppurativa is different from acne.  According to 
Stedman's Medical Dictionary, 27th Edition, p. 15, acne is an 
inflammatory follicular, popular, and pustular eruption involving 
the pilosebacious apparatus.  Thus, as hidradenitis is a skin 
disorder that attacks the hair follicles and sweat glands rather 
than sebaceous glands as is the case with acne.

In addition, although on VA examination in June 2004, the Veteran 
had two cystic nodules on his face (one of either cheek), these 
were not present on examination in November 2005 or on subsequent 
examination; and no scars were noted on the face other than acne 
scarring at subsequent examinations.  

Diagnostic Codes 7802 to 7804 do not assist the Veteran in 
obtaining a disability rating higher than 10 percent, as 10 
percent is the highest possible disability rating under these 
diagnostic codes.

Diagnostic Codes 7801 and 7805 do not assist the Veteran in 
obtaining a higher disability evaluation as there is no evidence 
of scars encompassing an area of at least 12 square inches (77 
square centimeters) or of limitation of function of a body part 
secondary to scarring.  

Although Dr. Fung in June 2004 noted that the Veteran's back scar 
might or might not be related to Veteran's lower back pain and 
radiating pain into legs, the Board notes that the Veteran was 
diagnosed in August 2003 with lumbar stenosis after being seen 
for a neurosurgery consultation at which time he complained of 
pain in low back radiating into left lower extremity posteriorly 
to mid leg which had been present for years without inciting 
event.    

The Board has also considered other Diagnostic Codes pertaining 
to the skin.  However, Diagnostic Codes 7807 to 7809, 7813, 7815, 
7816, 7820, 7821, and 7822 use criteria already considered under 
Diagnostic Codes 7819 and 7806.  Diagnostic Codes 7817 and 7824 
require systemic therapy for a total duration of six weeks or 
more during the prior 12-month period and Diagnostic Codes 7825 
and 7827 require intermittent systemic immunosuppressive therapy 
for control for an evaluation in excess of 10 percent.  
Diagnostic Code 7811 is for tuberculosis luposa, Diagnostic Codes 
7818 and 7833 are for malignant skin neoplasms, and Diagnostic 
Code 7823 is for vitiligo, which is clearly not demonstrated in 
this case.  

Finally, Diagnostic Codes 7828 and 7829 are for acne and 
chloracne; and although the Veteran has substantial scarring from 
acne, this condition has not been claimed by the Veteran as being 
related to his active service.  With respect to the two cystic 
nodules on his face in June 2004, even if the Board were to 
evaluate the service-connected skin disorder by analogy to acne, 
there is no indication that the nodules were deep or inflamed and 
pus-filled affecting 40 percent or more of the face and neck as 
required for a disability rating in excess of 10 percent pursuant 
to Diagnostic Codes 7828 and 7829.

Applying all of the appropriate diagnostic codes, the objective 
assessment of the Veteran's service-connected hidradenitis 
suppurativa suggests that he does not have sufficient symptoms so 
as to warrant an evaluation in excess of 10 percent.  
Accordingly, the preponderance of the evidence is against the 
claim for an initial evaluation in excess of 10 percent for 
hidradenitis suppurativa; and the benefit-of-the-doubt rule does 
not apply.  38 U.S.C.A. §5107(b).  

The Board has also considered whether the Veteran is entitled to 
separate ratings for any of the Veteran's numerous scars.  
Because the 10 percent evaluation for hidradenitis suppurativa 
was based on evidence of systemic and non-systemic therapies for 
treatment of the condition, an award of separate ratings for 
scars in this case would not amount to pyramiding, which is to be 
avoided.  The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14 (2010).  

However, in this case, the 4-centimeter wide scar on the 
Veteran's back noted in June 2004, although deep, did not cause 
limited motion, were not unstable, were not painful on 
examination, and did not exceed six square inches (39 square 
centimeters).  The 7-centimeter scar from the coccygeal area 
extending into the anal cleft, the 9-centimeters scar noted in 
July 2009, although moderately adherent did not cause limited 
motion, were not unstable, were not painful on examination, and 
did not exceed six square inches.  The curvilinear 5-centimeter 
scar and the 3-centimeter scar in the area of the lower sacrum, 
the 6-centimeter scar and the 7-centimeter scar on the buttock, 
and the two 2-centimeter linear scars inguinal area adjacent to 
the scrotum were not deep, did not cause limited motion, were not 
unstable, were not painful on examination, and did not measure 
144 square inches (929 square centimeters) or greater.  The Board 
notes again that with respect to pain, Dr. McGraw opined that 
tenderness of the Veteran's scars pertained more to the flare-ups 
of the hidradenitis underlying the scars.
  
However, a 2-centimeter diameter depressed scar approximately 0.5 
centimeters deep and 3.14 centimeters squared (9.85 centimeters) 
in the area of the lower sacrum was deep and Dr. McGraw stated 
that that one felt as though it was attached to underlying 
structure unlike the linear scars adjacent to it.  Because this 
scar was also noted to be mildly tender, resolving all reasonable 
doubt in the Veteran's favor, the Board finds that a separate 10 
percent evaluation is warranted.

However, there is no evidence to support an evaluation in excess 
of 10 percent for this scar as it does not exceed six square 
inches, much less the 12 square inches (77 square centimeters) 
required for a 20 percent evaluation.  

The Board acknowledges the judicial holding in Rice v. Shinseki, 
22 Vet. App. 447, 453-54 (2009).  In that decision, the United 
States Court of Appeals for Veterans Claims held that a request 
for a total rating based on individual unemployability (TDIU), 
whether expressly raised by the Veteran or reasonably raised by 
the record, is not a separate 'claim' for benefits, but rather, 
can be part of a claim for increased compensation.  In other 
words, if the claimant or the evidence of record reasonably 
raises the question of whether the Veteran is unemployable due to 
a disability for which an increased rating is sought, then part 
and parcel with the increased rating claim is the issue whether a 
TDIU is warranted as a result of that disability.  In the present 
case, there is no indication in the record that reasonably raised 
a claim of entitlement to a TDIU.

The Board is aware that an extraschedular rating is a component 
of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 
242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  
The threshold factor for extraschedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 
111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 
C.F.R. § 3.321(b)(1).  If so, factors for consideration in 
determining whether referral for an extraschedular rating is 
warranted include marked interference with employment or frequent 
periods of hospitalization that indicate that application of the 
regular schedular standards would be impracticable.  Thun, citing 
38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board 
finds no evidence that the Veteran's service-connected 
hidradenitis suppurativa and associated scars present such an 
unusual or exceptional disability picture at any time so as to 
require consideration of an extra-schedular evaluation pursuant 
to the provisions of 38 C.F.R. § 3.321(b)(1).  The disability 
does not result in symptoms not contemplated by the criteria in 
the rating schedule.  Hence the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) for assignment of an extraschedular 
evaluation. 


ORDER

Entitlement to an initial evaluation in excess of 10 percent for 
hidradenitis suppurativa is denied.

Entitlement to a separate 10 percent evaluation for a 2-
centimeter deep scar in the area of the lower sacrum is granted 
subject to the law and regulations governing the payment of 
monetary benefits.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


